Citation Nr: 9906113	
Decision Date: 03/04/99    Archive Date: 03/11/99

DOCKET NO.  93-22 448A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a skin disorder claimed 
as chloracne or acneform disease consistent with chloracne as 
secondary to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from February 1970 to 
September 1971.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a July 1992 determination of the San Francisco, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).

This case has been returned following the Board's remand to 
the RO in August 1998.  The record shows that the RO 
scheduled a personal hearing before a Member of the Board 
sitting at the RO in December 1998 pursuant to the remand 
instructions; however, the veteran failed to report.  

The Board notes that service connection for acne vulgaris and 
tinea versicolor was denied by the RO in a February 1972 
rating decision.  The veteran did not appeal this rating 
decision, which became final.  If no notice of disagreement 
is filed within the prescribed period, the action or 
determination shall become final and the claim will not 
thereafter be reopened or allowed, except as otherwise 
provided by regulation.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. § 20.1103 (1998).

The veteran filed a claim for service connection in June 1991 
for chloracne.  De novo review of a previously and finally 
denied claim is available in cases where there is a showing 
of a new basis of entitlement to a claimed benefit as the 
result of an intervening change in law or regulation.  
Spencer v. Brown, 17 F.3d 368, 373 (Fed. Cir. 1994).  

The Board finds that de novo review of the claim is warranted 
in light of the intervening change in law governing claims 
based upon exposure to herbicides.  See, e.g., 50 Fed. Reg. 
34,452, 34,458 (1985) (providing service connection for 
chloracne manifest within three months of exposure to dioxin) 
(promulgated pursuant to the Veterans' Dioxin and Radiation 
Exposure Compensation Standards Act, Pub. L. No. 98-542 
(1984)).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The probative medical evidence does not establish a 
diagnosis of a chloracne or other acneform disease consistent 
with chloracne.  

3.  The probative medical evidence and lay evidence shows 
that the veteran's current cystic acne is related to a skin 
disorder incurred during active service on the basis of 
continuity of symptomatology.  


CONCLUSION OF LAW

Cystic acne resulted from a disease or injury incurred during 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. § 3.303(a)-(b) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show a normal clinical evaluation 
for the skin in the September 1969 report of medical 
examination at the time of induction.  Physical examination 
of the veteran in August 1970 revealed a normocephalic head 
and full range of movement of the neck.  The report shows 
that examination of the skin was within normal limits.  The 
September 1971 report of medical examination at separation 
shows a normal clinical evaluation for the skin.  

The VA examiner in December 1971 diagnosed acne vulgaris of 
the face and neck and achromatic tinea versicolor of the 
trunk.  

The record contains private medical records showing treatment 
for acne between July 1986 to May 1989 on approximately eight 
occasions.

The veteran reported acne since Vietnam in a June 1991 VA 
examination.  The diagnosis was rule out chloracne and acne-
type problem for 20 years.  A July 1991 outpatient treatment 
report shows a diagnosis of cystic facial acne, grade III.  

The veteran reported that he was stationed in Vietnam on a 
hill, which had been defoliated by Agent Orange, in an 
August 1991 VA dermatologic examination.  He reported that he 
first noticed cystic pustular acne on his face in 1973, which 
gradually began to spread.  On physical examination, the 
examiner noted the presence of numerous pustular and cystic 
lesions and scarring on both cheeks, and pustular lesions 
under the chin and behind the left ear.  The diagnostic 
impression was acne.  

An April 1992 opinion of the VA Chief Medical Director 
concluded that it appeared unlikely that the veteran has or 
has had chloracne and noted that the lesions of acne vulgaris 
and chloracne were very similar, but the veteran did not 
display other characteristics of chloracne.  She noted that 
the onset of acne was delayed much beyond the usual period 
for appearance of chloracne and that the lesions have 
persisted longer than what would be anticipated for 
chloracne.  

The veteran reported persistent scarring acne with 
exacerbations and remissions over the past 20 years in a 
March 1994 VA examination.  The examiner noted objective 
findings of scars, inflammatory papules, and cysts scattered 
on the cheeks and submental area.  The examiner diagnosed 
cystic acne and noted that the veteran did not have lesions 
in the classic chloracne distribution, but did have Agent 
Orange exposure. 

The veteran reported in a February 1994 personal hearing 
before a hearing officer at the RO that he has had a skin 
disorder since returning from Vietnam.  He asserted that his 
vulgaris acne is similar to chloracne and that the 
distribution of his skin disorder is present in the areas 
common to chloracne.  

Criteria

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  A well-grounded claim is a plausible 
claim that is meritorious on its own or capable of 
substantiation.  An allegation of a disorder that is service 
connected is not sufficient; the veteran must submit evidence 
in support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

The U.S. Court of Appeals for Veterans Claims has articulated 
the requirements for a well grounded claim for service 
connection as follows: (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and, (3) medical evidence of a nexus between the 
claimed inservice injury or disease and a current disability.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  Where the determinant issue involves a 
question of medical diagnosis or medical causation, medical 
evidence to the effect that the claim is plausible or 
possible is required to establish a well-grounded claim.  
Grottveit, 5 Vet. App. at 93.  In determining whether a claim 
is well grounded, the claimant's evidentiary assertions are 
presumed true unless inherently incredible or when the fact 
asserted is beyond the competence of the person making the 
assertion.  King v. Brown, 5 Vet. App. 19, 21 (1995).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.

Further, for the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id. 

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
the veteran's service.  38 C.F.R. § 3.303(d); Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) ("[p]roof of 
direct service connection...entails proof that exposure during 
service caused the malady that appears many years later"); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992) ("even though 
a veteran may not have had a particular condition diagnosed 
in service, or for many years afterwards, service connection 
can still be established"); Godfrey v. Derwinski, 2 Vet. App. 
352, 356 (1992).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  The Board notes that 38 U.S.C.A. § 1154(b) only 
pertains to what may have occurred during combat in service; 
medical evidence of a nexus between the current disability 
and the disease or injury in combat is still required for a 
well-grounded claim.  Libertine v. Brown, 9 Vet. App. 521, 
524 (1996).

A disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. § 3.309(e) will be considered to 
have been incurred in service under the circumstances 
outlined in that section, even though there is no evidence of 
such disease during the period of service.  38 C.F.R. 
§ 3.307(a).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, provided that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; multiple myeloma; non-
Hodgkin's lymphoma; porphyria cutanea tarda; respiratory 
cancers, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).  The 
Board also notes that the regulations, regarding Agent Orange 
exposure, were amended in November 1996.  61 Fed. Reg. 57,586 
(1996) (providing presumptive service connection for prostate 
cancer and peripheral neuropathy) (codified at 38 C.F.R. 
§ 3.309(e)).

These diseases shall have become manifest to a degree of 
10 percent or more at any time after service, except that 
chloracne, or other acneform disease consistent with 
chloracne, and porphyria cutanea tarda shall have become 
manifest to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).  

A veteran who has had active service in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent containing 
dioxin, such as Agent Orange, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 3.307(a)(6).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (finding that 
entitlement need not be established by a fair preponderance 
of the evidence).

Analysis

The Board finds that the veteran's claim for service 
connection for a skin disorder is well grounded.  The record 
reflects that the veteran served in Vietnam and the lay 
testimony of the veteran is sufficient to establish Agent 
Orange exposure.  The record shows a diagnosis of acne 
vulgaris of the head and neck immediately following service 
and continuing postservice treatment for cystic acne, thus 
providing a potential nexus between service and his current 
skin disorder on the basis of continuity of symptomatology.  
Savage v. Gober, 10 Vet. App. 488, 497 (1997); see also 
Falzone v. Brown, 8 Vet. App. 403, 405 (1995).  The 
March 1994 VA examination report contains a current diagnosis 
of cystic acne.  Thus, the evidence establishes the presence 
of a current disability.  Caluza, 7 Vet. App. at 506.

Where the claim is well grounded VA has a statutory duty to 
assist the veteran in his claim.  38 U.S.C.A. § 5107(a).  In 
this regard, the Board notes that the claims file contains VA 
examinations, a VA medial opinion, and private treatment 
records.  The Board concludes that no further duty to assist 
is required to reach an equitable determination in the case 
at hand.  Id. 

Initially, the Board finds that service connection for 
chloracne or other acneform disease consistent with chloracne 
secondary to the veteran's exposure to Agent Orange is not 
warranted.  The probative medical evidence does not show that 
chloracne or other acneform disease consistent with chloracne 
was manifest to a degree of 10 percent within a year of 
separation from service.  38 C.F.R. § 3.307(a)(6)(ii).  The 
medical evidence showing a diagnosis of a skin disorder 
within one year following separation from service shows a 
diagnosis other than chloracne.  The VA examiner in 
December 1971 diagnosed acne vulgaris.  

The record does not contain a diagnosis of acneform disease 
consistent with chloracne.  The April 1992 opinion of the VA 
Chief Medical Officer shows that it was unlikely that the 
veteran had chloracne and the VA examiner in March 1994 noted 
that the veteran's skin lesions were not in a classic 
chloracne distribution.  Thus, the Board finds that service 
connection for an acneform disease consistent with chloracne 
secondary to Agent Orange exposure is not warranted.  

Notwithstanding the foregoing discussion, the Board finds 
that service connection is warranted for cystic acne on a 
direct basis.  The Board notes that the service medical 
records do not show that the veteran had acne during service.  
Thus, chronicity of the veteran's skin disorder during 
service is not adequately supported by the service medical 
records.  The Board finds, however, that the probative 
medical evidence establishes continuity of the veteran's 
cystic acne after discharge to support the claim.  See 
38 C.F.R. § 3.303(b).  

The probative medical evidence shows a diagnosis of acne 
vulgaris of the head and neck immediately following service 
in December 1972.  A private medical report dated in 
November 1986 shows a long history of acne.  The private 
medical records show that the veteran was treated for cystic 
acne at that time.  While the veteran is not competent to 
diagnose his type of acne, he is competent to relate a 
longstanding history of acne.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration); Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony is 
competent only when it regards features or symptoms of injury 
or illness).  In the case at hand, the veteran's consistent 
reporting of longstanding acne since service is probative of 
the continuity of the symptomatology of a skin disorder.  

The continuity of the veteran's skin symptomatology is 
corroborated by the medical evidence of record.  As noted 
above, the private medical records show treatment for cystic 
chloracne between July 1986 to May 1989.  A VA examination 
report dated in June 1991, that appears to be an Agent Orange 
examination, shows a history of an acne type problem for 
20 years.  The follow-up examination in the dermatology 
clinic shows a diagnosis of nodule-cystic facial acne, grade 
III.  The March 1994 VA examination report also shows a 
20 year history of acne and a current medical diagnosis of 
cystic acne.  The probative medical evidence of record not 
only supports the continuity of symptomatology of the 
veteran's skin disorder, but also consistently relates the 
symptomatology to a diagnosis of cystic acne.  For these 
reasons and bases, the Board finds that the evidence supports 
a grant of service connection for cystic acne on a direct 
basis.  


ORDER

Service connection for cystic acne is granted.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

- 4 -


- 1 -


